UNITED STATES COURT OF APPEALS
Filed 11/29/96
                                        TENTH CIRCUIT


 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,

                  v.                                           No. 96-6026
                                                         (D.C. No. CR-95-119-M)
 CARNELL D. BRUMFIELD,                                         (W.D. Okla.)

              Defendant-Appellant.




                                     ORDER AND JUDGMENT*


Before PORFILIO, HOLLOWAY, and BRISCOE, Circuit Judges.


          Carnell D. Brumfield appeals his convictions of bank robbery, 18 U.S.C. § 2113(a)

and (d), and use of a firearm during a crime of violence, 18 U.S.C. § 924(c)(1).

Brumfield contends there was insufficient evidence identifying him as a participant. We

affirm.

          When sufficiency of the evidence is challenged on appeal, this court must view the

evidence in the light most favorable to the government to determine whether any rational

factfinder could have found the defendant guilty beyond a reasonable doubt. E.g., United

States v. Reece, 86 F.3d 994, 995 (10th Cir. 1996). "In order to conclude the evidence



          This order and judgment is not binding precedent, except under the doctrines of
          *

law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
was insufficient, as a matter of law, to support a conviction, we must find that no

reasonable juror could have reached the disputed verdict." United States v. Ivy, 83 F.3d

1266, 1284 (10th Cir.), cert. denied 117 S. Ct. 253 (1996). This court will not reverse a

conviction merely because a verdict was grounded on the uncorroborated testimony of a

co-conspirator. Id. On appeal, this court may not reweigh the credibility of witnesses.

United States v. Ruis-Castro, 92 F.3d 1519, 1530 (10th Cir. 1996).

       Brumfield does not challenge the sufficiency of the evidence generally. He argues

the testimony of Josue Jerome Walton, who is a confessed participant in the robbery, is

not sufficiently credible. Walton's testimony that Brumfield participated in the robbery

was clearly sufficient to sustain Brumfield's conviction. Walton's credibility was a

question for the jury, United States v. Jaynes, 75 F.3d 1493, 1498 (10th Cir. 1996), and

the jury was fully aware of his past inconsistent stories and of the terms of his plea

bargain.

       AFFIRMED.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                             -2-